Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed 07/15/2021 has been entered.
	The claim objections of claims 8, 16, and 17 are withdrawn in light of the amendments.
	The claim rejections under 35 USC 112(b) of claims 12, 13, 17, and 18 are withdrawn in light of the amendments.

Reasons for Allowance
	Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Hanes (US-5,356,225) teaches monitoring both pressure and flow rate, but does not anticipate or render obvious, in combination with all the other claimed limitations, a control means which “provides a second warning to the operator when the pressure value detected by said pressure gauge is in the allowable range and the flow rate detected by said flowmeter is less than said designated range of flow rate values indicating that one of said air supply passage or said air discharge passage is clogged with foreign matter, wherein said first warning is different from said second warning.”
Hanes (US-5,356,225) uses a computer system 46 to compute a target pressure for each bearing and adjusts for when the pressure and/or flow rate to maintain a desired impedance P/S, where P = pressure and S = flow rate.  If the impedance is too large or too small, the computer sends a signal to increase or decrease respectively the differential pressure between the respective air bearing and its paired bearing.  While Hanes does attempt to maintain a ratio 
The prior art of Kubo (JP61149611A) teaches providing a warning system for when the pressure and/or flow rate is out of the designated range, but does not discuss providing different warnings based on clogging or leakage.  
The prior art such as Sugita (US-2002/0048517) recognizes that a clog can be detected using pressure (“a clogging detect pressure sensor”) [Sugita; paragraph 0031], but neither states that this is used to provide a warning separate from a generic warning, such as taught by Kubo, when the pressure is out of the allowable range, or that the warning for a clog is generated from a low flow rate, as claimed.  In other words, the clogging detect pressure sensor of Sugita may be tied to the same warning as the leakage warning signal if the combination is made in view of Kubo.
Additionally, while redundant systems are well-known and can be used to determine when a reading of either of the pressure or flow rate is too high or too low, this may merely indicate that the system is in need of repair and not specifically diagnose the problem.  For example, a redundant system where the sensors differ would indicate a sensor is bad but not necessarily indicate a clog and/or leakage if the pressure read normal and the flow rate read high or low.  In other words, one would expect under this modification that a single warning would be used to indicate the same problem in a redundant system.  Therefore the prior art fails to anticipate or render obvious “wherein said first warning is different from said second warning.”  
	For these reasons, the prior art fails to anticipate or render obvious claim 1, and those depending therefrom including claims 5-13.

Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious, in combination with all the other claimed limitations, the following:
 	“sets an abnormality flag to two when the pressure of said high-pressure air in said air supply line detected by said pressure gauge is within said designated range of pressure values, and said the flow rate detected by said flowmeter is less than said designated range of flow rate values;” and
“sets an abnormality flag to three when the pressure of said high-pressure air in said air supply line detected by said pressure gauge is within said designated range of pressure values, and said the flow rate detected by said flowmeter is greater than said designated range of flow rate values.”  As discussed in regards to claim 1, the prior art fails to determine a clog is present from a low flow rate and thus fails to anticipate or render obvious a second abnormality flag, that indicates when the flow rate is too high.  Claims 15-17 are allowed since they depend from allowed claim 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723